DETAILED ACTION

	This rejection is in response to Amendments filed on 12/17/2021.
	Claims 22-86 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	


Response to Arguments
Applicant’s arguments, see page 18, filed 12/17/2021, with respect to 35 U.S.C. 112(b) rejection regarding 28 and 35 U.S.C. 112(d) to claims 85-86 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection to claim 28 and 35 U.S.C. 112(d) rejection to claims 85-86 have been withdrawn.
Applicant's arguments with respect to prior art on pages 19-20 of remarks filed 12/17/2021 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant merely states that the references fail to teach the current amendments but does not explain how the references distinguish from the claims. Therefore, applicant’s arguments with respect to prior art amount to a general allegation of patentability and do not clearly point out patentable novelty.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for limitations in:
Claim 85 that recites: wherein the first email message domain relates to a first sender, and wherein the second email message domain relates to a second sender.
Claim 86 recites: a specifically formatted email message of a sender, wherein the specifically formatted email message includes a receipt or a shipment notice.
Independent claim 22 which claims 85 and 86 depend on already recite the aforementioned bolded and italicized limitations.
Appropriate correction or clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24, 26, 33, 36, 39-41, 53-55, 57, 64, 67, 70-72, and 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (Pub. No.: US 2014/0105508 A1, hereinafter “Arora”) in view of Thornton et al. (US 20150033016 A1, hereinafter “Thornton”) in further view of Benati (Pub. No. US 20160171093 A1, hereinafter “Benati”).

Regarding claims 22, 53, and 84 
Arora discloses a method comprising: 
retrieving, by a processor, a set of electronic messages that include a message  (Arora, [0011]: email; FIG. 1, [0040] and [0046]: email client receives email from email server; [0080]: access emails; [0053] and [0055]); 
transmitting, by the processor, a processing job that includes the set of electronic messages to an inbox processor, the inbox processor configured to execute one or more processing jobs in response to receiving the processing job from the processor;  (Arora, [0056-0057]: The purchase aggregation server; FIG. 2, [0078-0079]: user email accounts are selected; paragraph [0080]: emails from selected email accounts are accessed or retrieved; [0041]: The digital device may allow a user access to one or more email accounts; [0121]: user forward the user account management engine (purchase aggregation server) all purchase-related emails); 
retrieving, by the inbox processor, parser configuration data based on a property of the message, the parser configuration data extracted from a set of parser configuration data, the set Application Serial No. 15/965,291 Attorney Docket No. STITP016C12of parser configuration data storing a mapping of parser configuration data to message properties (Arora, paragraph [0085]: parsers are used to parse emails; paragraph [0133]: parsing engine extracts purchase information using purchase related expressions such as a set of character strings to map purchase information contained in body of the email message; paragraph [0090]: parsing expressions are stored; [0117]:   employ a set of regularized purchase-related expressions to extract text that is to be identified as “purchase-related” and base the regularized purchase-related expressions on a set of templates; see at least paragraph [0058-0059] and [0095]); 
selecting, by the inbox processor, a parser for the message using the parser configuration data (Arora, Fig. 4, paragraph [0085]: parsers are used to map 
 parsing, by the inbox processor, the message using the parser to identify an item in the message (Arora, [0072]: parse the emails or documents for purchase-related information; [0133-0134]: extracts purchase-related information (e.g. item information) from the relevant portions (e.g., the body) of the email using a set of regularized purchase-related expressions); and 
storing, by the inbox processor, the item in a database (Arora, [0089-0090]: datastore stores parsed parts of message; [0133-0134]);
wherein the specifically formatted email message includes a receipt or a shipment notice (Arora, [0047]: purchase related emails include a shipping email that indicates that a seller has shipped an item and purchase confirmation; [0036]: the purchase confirmation may function as a commercial receipt; [0037]: the shipping email; [0125]: determines whether the selected email is purchase-related (e.g. keywords like receipt or shipping); [0127]: determine if email corresponds to shipping confirmation). 
Arora does not explicitly teach:
determining, by the inbox processor, that an execution time for the processing job is greater than a preset time period; 
in response to determining that the execution time for the procession job is greater than the preset time period, segmenting the processing job into a plurality of sub-jobs, wherein a new processing job is one of the sub-jobs and includes the message; 
comprising: performing one or more of the following: selecting the parser for the message based on a first email message domain of the message or a second email message domain of the message, wherein the first email message domain relates to a first sender, and wherein the second email message domain relates to a second sender; and/or selecting the parser for the message based on a specifically formatted email message of a sender, …, and wherein the selecting the parser for the message based on a first specifically formatted email message of the sender or a second specifically formatted email message of the sender;
executing, by the inbox processor, the new processing job for the message.
However, Thornton teaches that it is known to include: 
determining, by the inbox processor, that an execution time for the processing job is greater than a preset time period (Thornton, [0051]: deterministically executes a process within a maximal amount of time ); 
in response to determining that the execution time for the procession job is greater than the preset time period, segmenting the processing job into a plurality of sub-jobs, wherein a new processing job is one of the sub-jobs and includes the message; executing, by the inbox processor, the new processing job for the message (Thornton, [0051]: process may be a group of sub-processes in which each sub-process executes within its own maximum time limit and processes 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Arora with Thornton to include aforementioned limitations since such a modification would have been predictable. Specifically, Arora would continue to teach a processing job that includes the set of electronic messages except that now the processing job is segmented into sub-processes and based on an execution time according to the teachings of Thornton. This is a predictable result of the combination. 
The combination of Arora and Thornton teach selecting a parser (Arora, [0089]), but does not explicitly teach:
comprising: performing one or more of the following: selecting the parser for the message based on a first email message domain of the message or a second email message domain of the message, wherein the first email message domain relates to a first sender, and wherein the second email message domain relates to a second sender; and/or selecting the parser for the message based on a specifically formatted email message of a sender, …, and wherein the selecting the parser for the message based on a first specifically formatted email message of the sender or a second specifically formatted email message of the sender.
However, Benati teaches that it is known to include:
performing one or more of the following: selecting the parser for the message based on a first email message domain of the message or a second email 
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Arora and Thornton with Benati to include aforementioned limitations since such a modification would have been predictable. Specifically, Arora and Thornton would continue to teach selecting a parser except that now the parser is based on an email domain or format of the email message according to the teachings of Benati. This is a predictable result of the combination. (Benati, [0004-0005]). 

Regarding claims 23 and 54 
The combination of Arora, Thornton, and Benati teaches the method of claim 22, the method further comprising: receiving a request for a recommendation from a user; identifying one or more items responsive to the request; and transmitting the one or more items to the user (Arora, [0104-0106]: recommendation input and supply recommendation to user).  

Regarding claims 24 and 55
The combination of Arora, Thornton, and Benati teaches the method of claim 23, the identifying one or more items comprising: retrieving candidate items and user items from the database; filtering the candidate items to generate filtered items, the filtered items excluding the user items; identifying supplemental items; and using the candidate items and supplemental items as the one or more items (Arora, [0195]: receives a selection of specific retail purchases; [0196]: receives social input; [0105]: social input includes suggestion regarding items purchased and item to be purchased and third party input; [0106]: create list of items that user is likely to purchase based on user interest; [0107-0108]: search and display items that can be purchased based on social input).  

Regarding claim 26 and 57
The combination of Arora, Thornton, and Benati teaches the method of claim 23, wherein identifying the one or more items comprising: retrieving a style guide, the style guide comprising a listing of products; detecting one or more seasonal keywords associated with the style guide; retrieving one or more relevant items associated with the one or more seasonal keywords; filtering the one or more relevant items based on the items associated with the user; and using the one or more filtered relevant items as the one or more items (Arora, [0104]: keywords used to search for products and provide purchase recommendations based on search results; [0152]: the search interface engine performs a keyword based web search for the product; [0185]:  associates targeting keywords with the user's past purchases).  



Regarding claims 33 and 64
The combination of Arora, Thornton, and Benati teaches the method of claim 22, further comprising: identifying the message as a return e-mail message; and flagging a database item corresponding to the item in the return e-mail message as returned (Arora, paragraph [0047]: purchase related email includes a return or refund email that indicates a return or refund on behalf of the customer; paragraph [0128]: purchase related expressions used to determine whether emails related to return or refund orders is for an updated order; [0134] and [0142-0143]: expressions from datastore).
 

Regarding claims 36 and 67
The combination of Arora, Thornton, and Benati teaches the method of claim 33, wherein identifying the message as the return e-mail message includes identifying a pattern in the return e-mail message (Arora, paragraph [0047]: a return or refund email that indicates that documents a return or refund on behalf of the purchaser may be a purchase related email; paragraph [0125]:  email selection engine determines whether the subject and/or attachments of the selected email is purchase-related; paragraph [0128]).  

Regarding claims 39 and 70 
The combination of Arora, Thornton, and Benati teaches the method of claim 33, 
wherein parsing the message comprises: determining that the message is a shipping e-mail message (Arora, paragraph [0011]: digital documents such as emails comprising shipping documents may be parsed to identify order items within the email; paragraph [0047]: purchase related email includes a shipping email that indicates that a seller or affiliate has shipped an item; paragraph [0125]: he email selection engine 302 may search for keywords related to shipping or carrier actions, such as “shipped”, “your order has shipped”, and other phrases; see at least paragraph [0126], [0127], and [0131]); 
extracting shipping details for a shipping item included within the shipping e-mail message (Arora, paragraph [0067]: parsing expressions are used to extract purchase related data from emails such as shipping information; paragraph [0117]: The email crawler engine 208 may employ a set of regularized purchase-related expressions to extract text that is to be identified as “purchase-related;” see at least paragraph [0047], [0126], [0127], and [0131]); 
determining a status of the shipping item based on the shipping details; Application Serial No. 15/965,291 Attorney Docket No. STITP016C15flagging the shipping item with the status in the database; monitoring the status of the shipping item (Arora, paragraph [0074]: purchase portal tracks the shipping status of items that users purchased; paragraph [0036]: information in shipping emails to users include tracking numbers used to track the delivery status of the item that the user purchased; paragraph [0125]:  The email selection engine 302 may search for keywords related to shipping or carrier actions, such 
updating the status of the shipping item in the database; and transmitting an alert to a user upon changing the status (Arora, paragraph [0057]: purchase portal is coupled to the datastores; Fig. 12, paragraph [0143]: the order update engine 312 updates stored order information of an order stored in the account datastore using item information; paragraph [0036]: item information includes tracking numbers used to track the delivery status of the item that the user purchased). 

Regarding claims 40 and 71 
The combination of Arora, Thornton, and Benati teaches the method of claim 39, wherein the status comprises one or more of a delivered, canceled, or in transit status (Arora, paragraph [0074]: purchase portal tracks the shipping status of items that users purchased; paragraph [0036]: information in shipping emails to users include tracking numbers used to track the delivery status of the item that the user purchased; paragraph [0125]:  The email selection engine 302 may search for keywords related to shipping or carrier actions, such as “shipped”, “your order has shipped”, and other phrases; paragraph [0143]: emails are flagged).  

Regarding claims 41 and 72
The combination of Arora, Thornton, and Benati teaches the method of claim 33, wherein parsing the message further comprises: 
identifying a frequent merchant appearing messages associated with a user (Arora, paragraph [0009]: vendor name is identified in emails and the set of regularized or frequent purchase-related expressions may comprise a set of vendor-specific purchase-related expressions configured to facilitate extracting an identity of a vendor associated with the order; paragraph [0074]: retail network system; see at least paragraphs [0133] and [0106]); 
receiving credentials associated with the frequent merchant from the user (Arora, paragraph [0074]:” In the example of FIG. 1, the purchase portal may include engines operative to create a closed purchase-centric retail network system with a specific set of users who have obtained permissions for use, have provided authentication credentials that are verified; see at least paragraph [0080] and [0111]); 
retrieving a web page of the frequent merchant using the credentials (Arora, paragraph [0106]: The shared information provisioning engine 810 may create prediction categories for users. A “prediction category” is a set of items that a user is likely to purchase based on the user's interests. The shared information provisioning engine 810 may also be operative to perform site specific searches of online sellers and/or general web searches; paragraph [0079]: In the example of FIG. 2, the user account management engine 202 may interface with a client 116 and 124 in FIG. 1) to receive login information; see at least paragraph [0111]); 
extracting an extracted item from the web page; identifying a corresponding item in the message corresponding to the extracted item; augmenting details associated with the corresponding item with details associated with the extracted item; and updating the extracted item in the database using the augmented details (Arora, paragraph [0008]: performing a web-based search for the order; paragraph [0153]: directs crawling to the product URL; paragraph [0158]: updating stored order in account datastore; see at least paragraph [0153] and [0168]).  

Regarding claim 85 
The combination of Arora, Thornton, and Benati teaches the method of claim 22, wherein the selecting of the parser for the message comprises: selecting the parser for the message based on the first email message domain of the message or the second email message domain of the message, wherein the first email message domain relates to a first sender, and wherein the second email message domain relates to a second sender (Benati, [0026]: natural language parser identifies domain email address from the email and sender of email; [0025] and [0034]: parser uses library to identify email address; [0039]: emails are analyzed by parser to identify sender of email; [0021]: a plurality of emails).


Regarding claim 86 
The combination of Arora, Thornton, and Benati teaches the method of claim 22, 
Arora teaches: 
wherein the specifically formatted email message includes a receipt or a shipment notice (Arora, [0047]: purchase related emails include a shipping email that indicates that a seller has shipped an item and purchase confirmation; [0036]: the purchase confirmation may function as a commercial receipt; [0037]: the shipping email; [0125]: determines whether the selected email is purchase-related (e.g. keywords like receipt or shipping); [0127]: determine if email corresponds to shipping confirmation). 
However, Benati teaches:
wherein the selecting of the parser for the message comprises: selecting the parser for the message based on a specifically formatted email message of a sender, …, and wherein the selecting the parser for the message based on a first specifically formatted email message of the sender or a second specifically formatted email message of the sender (Benati, [0026]: natural language parser identifies the format of the email and a first and last name (John Doe) in the body of the email; [0025] and [0034]: chunking the body(s) of the emails and breaking the chunks into tokens for use by the natural language parser; [0039]: email format; [0021]: plurality of emails).
The motivation to combine Arora, Thornton, and Benati is the same as set forth above in claim 22.

Claims 25, 27-32, 56, 58-63 are rejected under 35 U.S.C. 103 as being unpatentable over Arora and Thornton as applied to claim 22 above, and further in view of Beckham (Pub. No.: US 2017/0011452 A1, hereinafter “Beckham”).

Regarding claims 25 and 56 
The combination of Arora, Thornton, and Benati teaches the method of claim 24, further comprising: displaying the one or more items at a user display (Arora, [0047]: display items purchased by members of a retail purchase community); 
The combination of Arora, Thornton, and Benati does not disclose:
receiving a user interaction with one of the items; and 
updating user preferences based on the user interaction.
However, Beckham teaches that it is known to include:
receiving a user interaction with one of the items; and updating user preferences based on the user interaction (Beckham, paragraph [0152]: The user weight can be used “learn” specific preferences based on user inputs. In this regard, the application learns each user's preferences, over time, and tailors how the virtual outfit is compiled based on the user preferences and the character outfits; paragraph [0062]: And outfit compiler 31learns a user's style preferences based on outfit selection and other user data; paragraph [0003]: outfits user’s interact with are suggested or recommended to users).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Arora, Thornton, and Benati with Beckham to include aforementioned limitations since such a modification would have been predictable. 

Regarding claims 27 and 58 
The combination of Arora, Thornton, and Benati teaches the method of claim 25, except for: further comprising displaying the one or more items on a virtual model.
However, Beckham teaches that it is known to include:
further comprising displaying the one or more items on a virtual model (Beckham, FIG. 7E, paragraph [0124]: a selected outfit or fashion item is displayed on a virtual model or human form model 360 as a virtual outfit; paragraph [0070]: outfits are selected based on user data and preferences). 
 The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Beckham is the same as set forth above, in the rejection of claim 25.

Regarding claims 28 and 59
The combination of Arora, Thornton, and Benati teaches the method of claim 23, except for:
wherein identifying the one or more items comprises: receiving a request for an outfit from the user; retrieving a preference vector associated with the user; generating a matrix of items based on a category in the preference vector; updating the preference vector in response to a user interaction with the matrix of items; updating the matrix of items based on the updated preference vector; and displaying the updated matrix of items on a user device. 
However, Beckham teaches that it is known to include:
wherein identifying the one or more items comprises: receiving a request for an outfit from the user (Beckham, FIGS. 12A-12D, paragraph [0030]: user inputs are received for creating an outfit);
retrieving a preference vector associated with the user (Beckham, paragraph [0152]: virtual outfits are compiled based on vectors of the electronic fashion items associated with categories such as lifestyle demographic type and style genre); 
generating a matrix of items based on a category in the preference vector (Beckham, FIG. 7E, paragraph [0124]: virtual outfit and data related to the fashion item is used to generate the virtual outfit on a grid based on categories such as style, fit, etc – grid is interpreted as matrix); 
updating the preference vector in response to a user interaction with the matrix of items; updating the matrix of items based on the updated preference vector; and 
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Beckham is the same as set forth above, in the rejection of claim 25.

Regarding claims 29 and 60
The combination of Arora, Thornton, and Benati teaches the method of claim 23, except for:
wherein identifying the one or more items comprises: receiving a partial outfit request from the user, the partial outfit request comprising at least one category and at least one item; identifying a missing category associated with the partial outfit request; retrieving candidate items for the missing category; and displaying the candidate items for the missing category. 
However, Beckham teaches that it is known to include:
 wherein identifying the one or more items comprises: receiving a partial outfit request from the user, the partial outfit request comprising at least one category and at least one item; identifying a missing category associated with the partial outfit request (Beckham, paragraph [0182]: items that are dirty and needs to be cleaned are considered as unavailable or missing and is removed as a selection as part of the virtual outfit fashion items and are not considered present; paragraph [0103]: items removed from the closet or dresser are tagged as being worn and not in the closet; FIG. 11A, paragraph [0188]); 
retrieving candidate items for the missing category; and displaying the candidate items for the missing category (Beckham, FIG. 11A, paragraph [0188]: an electronic indication that particular item is out for cleaning is stored in computer memory and is associated with that items' usage data. This has the result of removing from possible selection as a part of a virtual outfit fashion items that are being cleaned and not actually present in the user's physical closet; paragraph 
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Beckham is the same as set forth above, in the rejection of claim 25.

Regarding claims 30 and 61
The combination of Arora, Thornton, and Benati teaches the method of claim 23:
wherein identifying the one or more items comprises: receiving an item from the user; ...(Arora, [0036]: customer select an item; [0051]: user input; [0058]);   
However, Beckham teaches that it is known to include:
wherein identifying one or more items comprises:… identifying a use for the item; identifying a category associated with the use (Beckham, paragraph [0069]: Item usage data is an electronic indication of the user's frequency of wearing particular wardrobe items for particular events. Item usage data can include frequency over time, and number of occurrences, or event distributions, i.e. how a particular item is worn for different events; see at least paragraph [0103]); 
retrieving items associated with the category; and identifying the retrieved items as the one or more items (Beckham, paragraph [0143]: usage data of fashion items can be used to plan an outfit for a user as well as suggest or recommend outfits to a user; see at least paragraphs [0150] and [0151]).  
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Beckham is the same as set forth above, in the rejection of claim 25.

Regarding claims 31 and 62 
The combination of Arora, Thornton, Benati, and Beckham teaches the method of claim 30, wherein the use comprises an activity associated with the category (Beckham, paragraph [0069]: Item usage data; see at least paragraph [0103]).  

Regarding claims 32 and 63 
The combination of Arora, Thornton, and Benati teaches the method of claim 23, except for:
wherein identifying the one or more items comprises: retrieving a weather forecast; accessing items in the database, the items associated with a type of weather; and displaying an accessed item in the items upon determining that the accessed item is associated with a type of weather included in the weather forecast. 
However, Beckham teaches that it is known to include:
 wherein identifying one or more items comprises: retrieving a weather forecast; accessing items in the database, the items associated with a type of weather (Beckham, paragraph [0074]: Weather data includes information related to the expected weather. Weather data may be received and used to suggest outfits for a given event or for specific travel plans; paragraph [0064]: user specific wardrobe data and weather data is included in the database of user’s wardrobe data; paragraph [0156]: the fashion item material can be selected based on the weather conditions associated with the event; see at least paragraphs [0141]: FIG.10a and [0178]); 
and displaying an accessed item in the items upon determining that the accessed item is associated with a type of weather included in the weather forecast (Beckham, paragraph [0151]: The outfit may be optionally compiled based on selected weather context; paragraph [0179]: display 
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Beckham is the same as set forth above, in the rejection of claim 25.


Claims 34, 35, 37, 65, 66, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Arora, Thornton, and Benati as applied to claim 21 above, and further in view of Stashluk, JR. et al. (Pub. No.: US 2006/0149577 A1, hereinafter “Stashluk”).

Regarding claims 34 and 65
The combination of Arora, Thornton, and Benati teaches the method of claim 33, except for:
wherein flagging the database item comprises: placing the item in the return e-mail message into a returned item queue; determining if any matching items in the database are in the returned item queue; and flagging the matching items as returned. 
However, Stashluk teaches that it is known to include:
wherein flagging the database item comprises: placing the item in the return e-mail message into a returned item queue (Stashluk, paragraph [0022]:   the return label may be mailed or emailed to the customer; paragraph [0047]: when customer receives message for authorizing the return label of item, core business logic queues the service request for the return);
determining if any matching items in the database are in the returned item queue; and flagging the matching items as returned (Stashluk, paragraph [0053]: Order management system performs queuing fulfillment of orders based return services for orders identified as returns by return server; paragraph [0060]: when a customer communicates a desire to return package to remote retailer, returns 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Arora, Thornton, and Benati with Stashluk to include the aforementioned limitations since such a modification would be predictable.  Specifically, Arora, Thornton, and Benati would continue to teach flagging an item in the return email messages except that now the item is placed into a queue and matched as returned according to the teachings of Stashluk. This is a predictable result of the combination. 

Regarding claims 35 and 66
The combination of Arora, Thornton, Benati, and Stashluk teaches the method of claim 34, as well as
wherein determining if any matching items in the database are in the returned item queue includes adding items in the returned item queue but not in the database to the database  (Stashluk, paragraph [0061]: records of identifying data of return labels and correlating customer data accumulate overtime and are provided in a separate forward file that is available to the returns server; paragraph [0063]: a list of merchandise purchased by customer shows up in transaction listing; paragraph [0077]: return history and purchase history is analyzed).
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Stashluk is the same as set forth above, in the rejection of claim 34.

Regarding claims 37 and 68
The combination of Arora, Thornton, and Benati teaches the method of claim 33, wherein identifying the message as the return e-mail message comprises: extracting return information from the return e-mail message; storing the return information in the database (Arora, paragraph [0010]: The system may further include a parsing engine configured to: compare the character string with each of the set of regularized purchase-related expressions; extract order information from the character string if the character string meets a condition of one of the set of regularized purchase-related expressions; and provide the extracted order information to the account datastore; paragraph [0047]: purchase related email includes a return or refund email that indicated a return or refund on behalf of the customer; paragraph [0128]: purchase related expressions used to determine whether emails related to return or refund orders is for an updated order); 
The combination of Arora, Thornton, and Benati does not explicitly teach:
associating one or more items in the return e-mail message with the return information, the associating including identifying a return date for the one or more items; and automatically initiating a return for the one or more items using the return information based on the return date. 
However, Stashluk teaches that it is known to include:
associating one or more items in the return e-mail message with the return information, the associating including identifying a return date for the one or more items (Stashluk, paragraph [0010]: the time of return is linked with the return service provided for the customer’s order; paragraph [0022]:  the return label may 
and automatically initiating a return for the one or more items using the return information based on the return date (Stashluk, paragraph [0047]: Core business logic may run macros or other time or event driven processes to initiate and perform return services offerings when triggered by a set of retailer rules or client or consumer specific characteristics; paragraph [0060]; Returns server may then use files stored in relational database to authorize the return in accordance with the remote retailer's policies and to correlate the order, item, or customer information with a return label where appropriate; paragraph [0074]: return policy may require that all items be returned within thirty days of purchase). 
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Stashluk is the same as set forth above, in the rejection of claim 34.

Claims 38, 42, 69, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Arora, Thornton, and Benati as applied to claim 21 above, and further in view of Rampell et al.  (Pub. No.: US 2008/0071634 A1, hereinafter “Rampell”).

Regarding claims 38 and 69
The combination of Arora, Thornton, and Benati teaches the method of claim 33, further comprising: 
extracting the item from the database, the item associated with a purchased price (Arora, paragraph [0133]: purchase related information includes price of the item purchased; paragraph [0167]: order management engine determines whether the extracted purchase related information matches an order with the same purchase relate information in the account datastore); 
retrieving a current price of the item (Arora, Fig.1, paragraph [0073]: The purchase organizer may arrange the purchaser-related data in a manner that is convenient to consumers, retailers, or third-parties such as advertisers. For example, the purchase organizer may gather sales information of items sold by different vendors, may analyze the sales information using stochastic and other methods, and may provide statistics, such as the types of items being sold, the price of items being sold; paragraph [0036]: vendors include online sellers that sell products via online websites; see at least paragraph [0008], [0181], and [0187]); 
The combination of Arora, Thornton, and Benati does not explicitly teach:
determining that a difference between the current price and the purchased price exceeds a predefined price adjustment threshold; and performing one of transmitting an e-mail message to a merchant associated with the item requesting a price adjustment or alerting a user of that the difference between the current price and the purchased price exceeds the predefined price adjustment threshold.
However, Rampell teaches that it is known to include:
determining that a difference between the current price and the purchased price exceeds a predefined price adjustment threshold (Rampell, paragraph [0455]: The determination of a user value includes comparing the user value to an alternate offer threshold to determine whether the alternate offer exceeds the alternate offer threshold; alternate offer includes a discount that may be determined based on market valuation or set by a secondary offeror; paragraph [0267]: alternative offer may include a refund of the purchase price;  see at least paragraph [0088]); 
and performing one of transmitting an e-mail message to a merchant associated with the item requesting a price adjustment or alerting a user of that the difference between the current price and the purchased price exceeds the predefined price adjustment threshold (Rampell, paragraph [0088]: a primary offer includes authorization for an adjustment in a purchase price of the primary offer, such as a user asking the vendor for a reduced price; paragraph [0246]: user may email vendor the primary offer for the price adjustment; see at least paragraph [0125]).

 


Regarding claims 42 and 73 
The combination of Arora, Thornton, and Benati teaches the method of claim 33, further comprising, except for: 
selecting a wishlist item from a wishlist; determining that the wishlist item is currently on sale at a sale price; and transmitting an alert to a user associated with the wishlist, the alert including one or more of the wishlist item, a merchant identity, and the sale price.  
However, Rampell teaches that it is known to include:
selecting a wishlist item from a wishlist (Rampell, paragraphs [0258] and [0276]: offers may be associated with a user’s wishlist; paragraph [0313]: offer search facility maintains a directory of offer databases; paragraph [0316]: request for selection of an offer, retrieves offer from the database and displays the offer to the user to select an offer associated with wishlist; see at least paragraphs [0121] and [0312]); 
determining that the wishlist item is currently on sale at a sale price  (Rampell, paragraphs [0258] and [0276]: offers may be associated with a user’s wishlist; paragraph [0088]: offers include price adjustments such as reduced price; see at least paragraph [0387]); and 
transmitting an alert to a user associated with the wishlist, the alert including one or more of the wishlist item, a merchant identity, and the sale price (Rampell, paragraphs [0258] and [0276]: offers may be associated with a user’s wishlist; paragraph [0121]: user is notified of offers on wishlist that are published; paragraph [0086]: the merchant, price, and offer item is presented to the user).
.


Claims 43-52 and 74-83 are rejected under 35 U.S.C. 103 as being unpatentable over Arora, Thornton, and Benati as applied to claim 22 above, and further in view of Leach (Pub. No.: US 2012/0323663 A1, hereinafter “Leach”).

Regarding claims 43 and 74
The combination of Arora and Thornton teaches the method of claim 22, further comprising except for: 
receiving an inventory search from a user; identifying a set of candidate users responsive to the inventory search; and transmitting a purchase request to at least one of the set of candidate users, the purchase request including an identification of an item associated with the at least one of the candidate users.  
However, Leach teaches that it is known to include:
receiving an inventory search from a user (Leach, paragraph [0029]: The product module 132 may map the transaction data received via the purchase history module 126
identifying a set of candidate users from the plurality of users responsive to the inventory search (Leach, paragraph [0032]: The offer matching engine 138 may match offers defined or generated by the various manufacturers, merchants, retailers, or other entities with one or more consumers based on previous purchases of items by the customers, as set forth by the parameters defining the offers. The offer matching engine 138 may also consider other factors in matching offers to consumers, such as the demographic details of the consumers, their user preferences, locations where they have shopped previously, and other information associated with the consumers; paragraph [0022]: consumers are identified that purchased the inventory or product that is being searched or mapped to a consumer’s purchase history data);
and transmitting a purchase request to at least one of the set of candidate users, the purchase request including an identification of an item associated with the at least one of the candidate users (	Leach, paragraph [0062]: Those offers that are matched with one or more consumers are represented in matching offer data 230 that the offer matching engine 138may deliver to the offer delivery engine 140. In turn, the offer delivery engine 140communicates the proposed offers 232 to the targeted consumers by way of an e-mail; paragraph [0022]: offers are sent to consumers that have transaction data of an item (purchase receipts) that matches the item in the offer; paragraph [0027]: transaction data includes purchase receipts; paragraph [0033]: offers matching a consumer’s transaction data are sent to consumers via email; the see at least paragraph [0060]).


Regarding claims 44 and 75
The combination of Arora, Thornton, Benati and Leach teaches the method of claim 43, wherein the item is associated with at least one of the following properties: one or more of brand name, item name, SKU number, and price (Arora, [0089] and [0133]: item information).  

Regarding claims 45 and 76
The combination of Arora, Thornton, Benati, and Leach teaches the method of claim 43, wherein identifying the set of candidate users includes identifying the set of candidate users similar to the user (Leach, paragraph [0060]: customers or a set of candidate users are identified by users based on similar characteristics such as the consumers purchasing the same inventory or product; see at least paragraph [0032], [0038], and [0056]).  
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Leach is the same as set forth above, in the rejection of claim 43.

Regarding claims 46 and 77 
The combination of Arora, Thornton, Benati, and Leach teaches the method of claim 43, wherein the purchase request comprises a bid (Leach, paragraph [0038]: offer).  
The motivation for making this modification to the combined teachings of Arora and Thornton in view of Leach is the same as set forth above, in the rejection of claim 43.

Regarding claims 47 and 78
The combination of Arora, Thornton, Benati, and Leach teaches the method of claim 43, further comprising: 
receiving a sell request from a selling user (Leach, paragraph [0061]: Returning to FIG. 2A, in operation, a manufacturer, retailer, or other commercial entity may communicate with the offer entry/management system to specify and/or modify purchase offers for presentation to one or more consumers; see at least paragraphs [0032]); and
listing a sell request item in the sell request for sale after determining that the sell request item corresponds to a purchase receipt associated with the selling user (Leach, paragraph [0022]: receive and aggregate transaction data, including item-level data about purchases, from electronic item-level transaction data provided by merchants (e.g., retailers); [0045]; [0068]). 
 The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Leach is the same as set forth above, in the rejection of claim 43.

Regarding claims 48 and 79
The combination of Arora, Thornton, Benati, and Leach teaches the method of claim 47, wherein determining that the item corresponds to a purchase receipt associated with the selling user comprises one or more of: confirming the selling user has not returned the item in the sell request; confirming that the sell request item was delivered to the selling user; measuring the selling user's purchase velocity; analyzing the selling user's purchase history; or determining a location of the selling user (Leach, paragraph [0022]; [0045]). 
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Leach is the same as set forth above, in the rejection of claim 43.

Regarding claims 49 and 80 
The combination of Arora, Thornton, Benati, and Leach teaches the method of claim 47, further comprising identifying one or more purchasers of the item in the sell request by determining whether the sell request item in the sell request is in a wishlist associated with one or more users  (Leach, paragraph [0139]: The system 100 may also allow manufacturers and retailers to bid on a virtual basket of goods that a consumer is poised to purchase; paragraph [0032]; see at least paragraph [0130] and [0133]). 
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Leach is the same as set forth above, in the rejection of claim 43.

Regarding claims 50 and 81 
The combination of Arora, Thornton, Benati, and Leach teaches the method of claim 43, further comprising: displaying a plurality of products; receiving configuration parameters for a product of the plurality of products; adding the product to a shopping cart based on the configuration parameters; simulating a purchase of the product; and adding the product to the database upon simulating the purchase of the product (Leach paragraph [0130]: by recording and analyzing the purchase history of a consumer, the system 100 may determine at what intervals the stock of any particular good previously purchased by the consumer should be repurchased and remind or alert the consumer of the need to restock such goods or items. These items may be periodically aggregated into a virtual basket of goods for the consumer to purchase, possibly according to a schedule that is generated by the system 100 and/or the consumer; see at least paragraph [0129]).
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Leach is the same as set forth above, in the rejection of claim 43.

Regarding claims 51 and 82
The combination of Arora, Thornton, Benati, and Leach teaches the method of claim 50, wherein simulating the purchase of the product includes: loading a script associated with a merchant selling the product; and executing the script on a merchant webpage (Leach, paragraph [0003]: online retailer or merchant may review items customer previously purchased on retailer website and offer to sell products related to the customer’s purchase history; see at least paragraph [0033]: offers are displayed to consumers via webpage where customer can make the purchase; see at least paragraph [0084]: merchant system website).
 The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Leach is the same as set forth above, in the rejection of claim 43.

Regarding claims 52 and 83
The combination of Arora, Thornton, Benati, and Leach teaches the method of claim 51, wherein the script comprises a series of steps simulating a user browser session (Leach, paragraph [0128]: steps to simulate a user browser session include a user adding items to a particular basket of an online retailer by clicking through a particular basket, the consumer is then brought to the associated vendor’s checkout page with the items already populated and ready for purchase).
The motivation for making this modification to the combined teachings of Arora, Thornton, and Benati in view of Leach is the same as set forth above, in the rejection of claim 43.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kan, M. (2003). Automatic text summarization as applied to information retrieval: Using indicative and informative summaries (Order No. 3071379). Available from ProQuest Dissertations and Theses Professional. (276285694).  
Retrieved from: https://dialog.proquest.com/professional/docview/276285694?accountid=131444
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                                                                     
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684